Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 1 of 13




          EXHIBIT 17
                       Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 2 of 13

         Sep-17-2007 04:59pm         From-Moser, Patterson &Sheridan, LLP - NJ               +17325309808                T-699     P.001         F-878
                                                                                                                           RECEIVED
                                                                                                                    CENTRAL FAX CENTER
                 Serial No. 09/813,415
                 Page 1 of 16                                                                                            SEP 17 2007

                                                          IN THE UNITED STATES
                                                      PATENT AND TRADEMARK OFFICE

                                                                PATENT APPLICATION

                 Applicant(s):                 Mark Oilman et al.

                  Serial No.:                  09/813,415
                  Examiner:                    Bilgrami, Asghar H.
                  Filed:                       March 21, 2001                                    Group Art Unit: 2143

                  Confirmation #:              2405                                              Case:               1-6

                 Title:                        METHOD AND APPARATUS FOR EFFICIENT REACTIVE
                                               MONITORING


                                                                                            C~RTIFICATE OF MAILING OR TRANSMISSION
                                                                                    I hereby certlfy that tttis correspondence is being deposited
                 MAIL STOP AF                                                       with the United States Postal SeNlce with sllfficient postage
                                                                                    for first class mall in an envelope addressed 10: Commissioner
                 Commissioner for Patents                                           for Patents, P.O. eox 1450, Alexandria, VA 22313-1450, or
                 P.O. Box 1450                                                      being facslmile transmltted to the USPTO, on the oate
                                                                                    indicated below.
                 Alexandria, VA 22313-1450
                                                                                    7:-l}-D7
                                                                                    Date



                 SIR:


                                                     RESPONSE UNDER 37 C.F.R. §1.116
                           In response to the final Office Action mailed July 17, 2007, please consider the
                 above-identified patent application as follows.
                           In the event that an extension of time is required for this response to be
                 considered timely, and a petition therefor does not otherwise accompany this response,
                  any necessary extension of time is hereby petitioned for.
                           The Commissioner is authorized to charge any fees due, including extension of
                 time and excess claim fees, to counsel's Deposit Account No. 20-0782/LCNT/Dilman 1.




                  591156--1
         1
PAGE 1116 RCVD AT 9{1712007 5:00:59 PM [Eastern Daylight Tirnep SVR:USPTO-EFXRF•J/4•DNIS:2138300 1 CSID:+17325309808 1 DURATION (mrn-ss):04-50
                      Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 3 of 13

       Sep-17-2007 05:00pm         From-Moser, Patterson &Sheridan, LLP - NJ                +17325309808                T-699     P.006/016       F-878


                  Serial No. 09/813 ,415
                  Page 6of 16


                                                                           REMARKS
                            This response is intended as a full and complete response to the final Office
                  Action mailed July 17, 2007. In the Office Action, the Examiner notes that claims 1, 6-
                  12 and 14 are pending and rejected.
                             In view of both the following remarks, Applicants submit that none of the_ claims
                  now pending in the application are obvious under the provisions of 35 U.S.C. §103.
                  Thus, Applicants believe that all of the claims are now in allowable form.
                             It is to be understood that Applicants do not acquiesce to the Examiner's
                  characterizations of the art of record or to Applicants' subject matter recited in the
                  pending claims. Further, Applicants are not acquiescing to the Examiner's statements
                  as to the applicability of the art of record to the pending claims by filing the instant
                  response.


                                                                        REJECTIONS

                  35 u.s.c_ §103
                             The Examiner has rejected claims 1. 6, 9 and 10 under 35 U.S.C. §103(a) as
                  being unpatentable over Boukobza et al. (U.S. Patent No. 6, 122,664, hereinafter
                  "Boukobza) and Robinson et al. (U.S. Patent 6,570,867, hereinafter "Robinsonn).
                  Applicants respectfully traverse the rejection.


                            Claim 1
                            According to MPEP §2143, to establish a prima facie case of obviousness under
                  §103. three basic criteria must be met. First, there must be some suggestion or
                  motivation, either in the references themselves or in the knowledge generally available
                  to one of ordinary skill in the art, to modify the reference or to combine reference
                  teachings. Second, there must be a reasonable expectation of success. Finally, the
                  prior art reference (or references when combined) must teach or suggest all the claim
                  limitations. The teaching or suggestion to make the claimed combination and the
                  reasonable expectation of success must both be found in the prior art, not In applicant's
                  disclosure. In re Vaeck, 947 F.2d 488, 20 USP02d 1438 (Fed. Cir. 1991).


                  591156-1

PAGE 6116 t RCVD AT 911712007 5:00:59 PM [Eastern Daylight Time] t SYR:USPTO,EFXRF,3/4 *DNIS:2738300 *CSID:+17325309808 *DURATION (mm,ss):04-50
                      Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 4 of 13

      Sep-17-2007 05:00pm          From-Uoser, Patterson &Sheridan, LLP - NJ                +17825309808                T-699     P.007/016        F-878


                 Serial No. 09/813,415
                 Page 7 of 16


                            The Office Action failed to establish a prima facie case of obviousness, because
                 the combination of Boukobza and Robinson fails to teach or suggest all the claim
                 limitations. Namely, the combination of Boukobza and Robinson fails to teach or
                 suggest at least the features of monitoring the rate of change of usage of resources at
                 one or more nodes and reporting to a centralized management station of the network
                 when the rate of change of the usage of the resources of one of the nodes exceeds a
                 threshold, as claimed in Applicants' claim 1.
                           Boukobza discloses a process for monitoring a plurality of object types of a
                -plurality of nodes including a management node in an information system. As disclosed
               · in Boukobza, monitoring is configured and then distributed in a filtered way from the
                 management node to autonomous agents installed in each of the nodes to be monitored
                 in order either to locally process the different object types or all of the objects of a
                 domain called a global object, or to feed back information to be displayed in a graphical
                 interface of the management node. Boukobza further discloses that each agent includes
                 a plurality     of modules specific to the different object types or to a partlcular domain, and
                 that each module measures static and dynamic parameters particular to the object type
                 it monitors and collects the measurements. (Boukobza, Abstract).
                           Boukobza, however, fails to teach or suggest at least the features of monitoring a
                 rate of change of usage of resources at one or more nodes and reporting to a
                 centralized management station of the network when the rate of change of the usage of
                 the resources of o~e of the nodes exceeds a threshold, as claimed in Applicants' claim
                 1. Rather, although Boukobza states that a module on a node that is being monitored
                 measures both static and dynamic parameters particular to an object that the module
                 monitors, Boukobza fails to teach or suggest monitoring a rate of change of usage of a
                 resource, as claimed in Applicants' claim 1. A generic statement that a node being
                 monitored measures dynamic parameters. as taught in Boukobza, does not teach or
                 suggest monitoring a rate of change, much less a rate of change of the usage of the
                 resources of a node, as claimed in Applicants' claim 1.
                           In the Office Action, the Examiner cites specific portions of Boukobza (namely,
                 Col. 1, Lines 33-35 and Col. 2, Lines 2.1-55), asserting that the cited portions of
                 Boukobza disclose Applicants· limitations of -assigning a parameter to each of a plurality


                 591156-1

PAGE 7116' RCVD AT 9117/2007 5:00:59 PM [Eastern Daylight Time] t SVR:USPTO-EFXRF,314' DNIS:2738300 t CSID:+17325309808 t DURATION jmm-ss):04-50
                      Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 5 of 13

      Sep-17-2007 05:00pm          From-Moser, Patterson &Sheridan, LLP - NJ               +17325309808                 T-699    P.008/016        F-878


                  Serial No. 09/813,415
                  Page 8 of 16


                  of nodes of the network, wherein each parameter is indicative of a rate of change of
                  usage of said resources of the node," "locally monitoring, at each of the nodes, the rate
                  of change of the usage of said resources of the node, n and ureporting to a centralized
                  management station of the network when the rate of change of the usage of the
                  resources of one of the nodes exceeds a first threshold," as claimed in Applicants' claim
                  1. (Office Action, Pg. 2).
                            The cited portions of Boukobza, however, fail to teach or suggest any parameter
                  indicative of a rate of change of.usage of a resource or monitoring a rate of change of
                  usage of a resource. Rather, the cited portions of Boukobza merely describe generic
                  parameters that may be measured or tested relative to predefined thresholds. The cited
                  portions of Boukobza do not teach or suggest monitoring a rate of change of usage of a
                  resource. Applicants respectfully request that the Examiner specifically point out where
                  in the cited portion of Boukobza, or any other portion of Boukobza, there is any teaching
                  or suggestion of a monitoring a rate of change of usage of a resource.
                            Thus, since Boukobza fails to teach or suggest a ~t~ of change of usage of a
                  resource, Boukobza must fail to teach or suggest at least the limitations of "assigning a
                  parameter to each of a plurality of nodes of the network, wherein each parameter is
                                                                                                                       0
                  indicative of a rate of change of usage of said resources of the node, "locally
                  monitoring, at each of the nodes, the rate of change of the usage of said resources of
                  the node," and "reporting to a centralized management station of the network when the
                  rate of change of the usage of the resources of one of the nodes exceeds a first
                  threshold." as claimed in Applicants' claim 1.
                            Furthermore. Robinson fails to bridge the substantial gap between Boukobza and
                  Applicants' claim 1.
                            In general, Robinson discloses a network management framework for monitoring
                  network-level concepts of routes and paths. As disclosed in Robinson, a route and path
                  management system includes                   a data collector for collecting data from individual network
                  elements, a management server for processing the collected data into manageable
                  route and path objects, and a graphical user interface for allowing a user to manage and
                  monitor routes and paths. (Robinson, Abstract).



                  591156-1

PAGE 8116 t RCVD AT 9117/2007 5:00:59 PM [Eastern Da~ight Time]: SVR:USPTO-EFXRf.3/4 t DNIS:2738300 *CSID:+17325309808 *Dl/RATION (mm-ss):04-50
                      Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 6 of 13

      Sep-17-2007 05:0lpm         From-Moser, Patterson &Sheridan, LLP - NJ              +17325309808                 T-699    P.009/016        F-878


                 Serial No. 09/813,415
                 Page 9 of 16


                            Robinson, however, fails to teach or suggest at least the features of monitoring
                 the rate of change of usage of resources at one or more nodes and reporting to a
                 centralized management station of the network when the rate of change of the usage of
                 the resources of one of the nodes exceeds a threshold.
                           Rather, Robinson merely describes a polling rate, which, as stated in Robinson,
                 is a rate at which network elements are polled by a management system. (Robinson,
                 Col. 7, Lines 20-25). A polling rate at which network elements are polled by a
                 management system, as taught In Robinson, is not a rate of change of usage of a
                 resource at a node, as claimed in Applicants' claim 1.
                           Thus, since Robinson fails to teach or suggest a rate of change of usage of a
                 resource, Robinson must fail to teach or suggest at least the limitations of uassigning a
                 parameter to each of a plurality of nodes of the network, wherein each parameter is
                 indicative of a rate of change of usage of said resources of the node," "locally
                 monitoring, at each of the nodes, the rate of change of the usage of said resources of.
                 the node," and "reporting to a centralized management station of the network when the
                 rate of change of the usage of the resources of one of the nodes exceeds a first
                 threshold," as claimed in Applicants' claim 1-.
                           Thus, since Boukobza and Robinson each fails to teach or suggest a rate of
                 change of usage of a resource, any permissible combination of Boukob:za and Robinson
                 must fail to teach or suggest a rate of change of usage of a resource and, therefore, any
                 permissible combination of Boukobza and Robinson mustfail to teach or suggest
                 suggest at least the limitations of "assigning a parameter to each of a plurality of nodes
                 of the network, wherein each parameter is indicative of a rate of change of usage of
                 said resources of the node,'' "locally monitoring,                    at each of the nodes, the rate of change
                 of the usage of said resources of the node," and "reporting to a centralized management
                 station of the network when the rate of change of the usage of the resources of one of
                 the nodes exceeds a first threshold," as claimed in Applicants' claim 1.
                           Furthermore, since Boukobza and Robinson each fail to teach or suggest
                 monitoring a rate of change of usage of a resource, Boukobza and Robinson must each
                 also fail to teach or suggest other limitations of Applicants' claim 1 associated_ with a
                 rate of change of usage of a resource. Specifically, Boukobza and Robinson must also


                 591158-1

PAGE 9/16 *RCVD AT 9/1712007 5:00:59 PM ~astern Daylight Time] 1 SVR:USPTO-EFXRF-3/4 *DNIS:2738300 *CSID:+17325309808 *DURATION (mm-ss}:04-50
                      Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 7 of 13

     · Sep-17-2007 05:0lpm       From-Moser, Patterson &Sheridan, LLP - NJ             · +173259098,CECElVl;0-699            P.010/016     F-878
                                                                                              CENTRAL FAX CENTER
                 Serial No. 09/813,415                                                              SEP 17 2007
                 Page 10 of 16


                 fail to teach or suggest each of the limitations of "determining whether a sum of the
                 currently reported rates of change of usage of node resources, received in response to
                 the poll initiated by the management station, exceeds a second threshold" and
                 "generating an alarm if the sum of the currently reported rates of change of usage of
                 node resources exceeds the second threshold, else updating the time interval," as
                 claimed in Applicants' claim 1.
                          Thus, Boukobza and Robinson, alone or in combination, fail to teach or suggest
                 Applicants' claim 1, as a whole. Therefore, independent claim 1 is patentable over
                 Boukobza and Robinson and, thus, fully satisfies the requirements of 35 U.S.C. §103
                 and is patentable thereunder. Furthermore, claim 6 depends directly from independent
                 claim 1 and recites additional limitations therefor. Therefore, dependent claim 6 also is
                 not obvious over Boukobza in view of Robinson, and, thus, fully satisfies the
                 requirements of 35 U.S.C. §103 and is patentable thereunder.
                           Accordingly, Applicants respectfully request that the rejection be withdrawn.


                           Claim 9
                          As described herein, Boukobza discloses a process for monitoring a plurality of
                 object types of a plurality of nodes including a management node in an information
                 system and Robinson discloses a network management framework for monitoring
                 network-level concepts of routes and paths.
                           Boukobza and Robinson, however, alone or in combination, fail to teach or
                 suggest Applicants' claim 9, as a whole. Namely, Boukobza and Robinson, alone or in
                 combination, fail to teach or suggest at least the limitation of "initiating a poll, by the
                 management station, of node resource usage by the nodes of the network in response
                 to a determination that a sum of previously reported values indicative of node resource
                 usage received from reporting nodes plus an upper bound of node resource usage for
                 non~reporting nodes exceeds a threshold." as claimed in Applicants· claim 9. Thus,
                 Boukobza and Robinson, alone or in combination, fail to teach or suggest Applicants'
                 claim 9, as a whole.
                           Furthermore, Applicants note that, according to MPEP §2142, ..[t]he examiner
                 bears the initial burden of factually supporting any prima facie conclusion of


                 591156-1

PAGE 10116 •RCVD AT 911712007 5:00:59 PM ~astern Da~ight Time]' SVR:USPTO•EFXRF-3/4' DNIS:2738300' CSID:+17325309808' DURATION (mm-ss):04-50
                      Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 8 of 13

      Sep-17-2007 05:0lpm         From-Moser, Patterson &Sheridan, LLP - NJ               +17325309808                 T-699    P.011/016     F-878


                 Serial No. 09/813,415
                 Page 11 of16


                 obviousness. If the examiner does not produce a prima facie case, the applicant is
                 under no obligation to submit evidence of nonobviousness."
                           The Examiner has failed to produce a prima facie case of obviousness of
                 Applicants' claim 9. Specifically, the Examiner has failed to provide any arguments or
                 evidence addressing Applicants' claim 9 limitation of "initiating a poll, by the
                 management station, of node resource usage by the nodes of the network in response
                 to a determination that a sum of previously reported values indicative of node resource
                 usage received from reporting nodes plus an upper bound of node resource usage for
                 non-reporting nodes exceeds a threshold." The Examiner simply does not address this
                 limitation anywhere in the Office Action. Rather, the Examiner merely refers to the
                 limitations of Applicants' claim 1 in applying a rejection of Applicants' claims 1 and 9,
                 without regard for the differences between Applicants' claim 1 and claim 9. Accordingly,
                 Applicants respectfully submit that the Examiner has failed to produce a orima facie
                 case of obviousness of Applicants' claim 9.
                           As such, independent claim 9 fully satisfies the requirements of 35                                 u.s.c. §103
                 and is patentable over Boukobza and Robinson. Accordingly, Applicants respectfully
                 request that the rejection be withdrawn.


                           Claim 10
                           As described herein, Boukobza discloses a process for monitoring a plurality of
                 object types of a plurality of nodes including a management node in an information
                 system and Robinson discloses a network management framework for monitoring
                 network-level concepts of routes and paths~
                           As fqrther described herein, with respect to claim 1, Boukobza and Robinson.
                 alone or in combination, fail to teach or suggest a rate of change of usage of a resource.
                           Thus, for at least the reasons described herein with respect to claim 1, Applicants
                 respectfully submit that Boukobza and Robinson, alone or in combination, fail to teach
                 or suggest at least the limitation of "reporting to a management station of the network
                 when a rate of change of usage of said node resource exceeds the local threshold as
                . determined using local monitoring of the node resource," as claimed in Applicants' claim
                 10.


                 591156-1

PAGE 11/16 *RCVD AT 9/1712007 5:00:59 PM ~astern Daylight Time)' SVR:USPTO·EFXRF-314 •DNIS: 2738300 i CSID:+17325309808 •DURATION (mm-ss):04•50
                      Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 9 of 13

      Sap-17-2007 05:02pm        From-Moser, PattBrson &ShBridan, LLP - NJ               +17325309808                T-699    P.012/016. F-878


                 Serial No. 09/813,415
                 Page 12 of 16


                            Additionally, Applicants respectfully submit that Boukobza and Robinson, alone
                 or in combination, also fail to teach or suggest a variable time interval comprising a
                 difference between a current time and a time at which the node was last polled by the
                 management station. Thus, Boukobza and Robinson, alone or in combination, must
                 also fail to teach or suggest at least the limitation that "said rate of change of usage of
                 said node resource is determined using a variable time interval comprising a difference
                 between a current time and a time at which the node was last potted by the
                 management station," as claimed in Applicants' claim 10.
                            Furthermore, Applicants note that, similar to claim 9, the Examiner has failed to
                 provide any arguments or evidence addressing Applicants' claim 10 limitation of
                 "wherein said rate of change of usage of said node resource is det~rmined using a
                 variable time interval comprising a difference between a current time.and a time at
                 which the .node was last polled by the management station." The Examiner simply does
                 not address this limitation anywhere in the Office Action. Rather, the Examiner merely
                 refers to the limitations of Applicants' claim 1 in applying a rejection of Applicants'
                 claims 1 and 10, without regard for the differences between Applicants' claim 1 and
                 claim 10. Accordingly, Applicants respectfully submit that the Examiner has failed to
                 produce a prima facie case of obviousness of Applicants' claim 10.
                          As such, independent claim 10 fully satisfies the requirements of 35 U.S.C. §103
                 and is patentable over Boukobza and Robinson. Accordingly, Applicants respectfully
                 request that the rejection be withdrawn.


                          Claims 7. 8. 11. 12 and 14
                            Claims 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 103(a) as being
                 unpatentable over Manda! et al. (U.S. Patent No. 6,170,009, hereinafter "Manda!") and
                 Robinson et al. (U.S. Patent No. 6,570,867, hereinafter "Robinson"). Applicants
                 respeetfully traverse the rejection.
                            Claim 7 recites the features of monitoring the rate of change of usage of
                 resource5 at one or more nodes and reporting to a centralized management station of
                 the network when the rate of change of the usage of the resources of one of the nodes
                 exceeds a threshold. Mandal and Robinson, however, alone or in combination, fail to

                 591156-1

PAGE 12/16 *RCVD AT 9/17/2007 5:00:59 PM ~astern Da~ight Time]~ SVR:USPTO-EFXRF-314 •DNIS:2738300 •CSID:+17325309808 t DURATION (mm-ss):04-50
                     Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 10 of 13

      Sep-17-2007 05:02pm         From-Moser, Patterson &Sheridan, LLP - NJ             ·+17325309808               T-699     P.013/016    F-878


                 Serial No. 09/813.415
                 Page 13 of 16


                 teach or suggest those features.
                           In general, Manda! teaches control of devices on a network using policies.
                 Specifically, Manda I discloses a system that allows an operator to specify a policy for
                 controlling a group of devices. (Manda!, Abstract).. In general, Robinson discloses a
                 network management framework for monitoring network-level concepts of routes and
                 paths. As disclosed in Robinson, a route and path management system includes a data
                 collector for collecting data from individual network elements, a management server for
                 processing the collected data into manageable route and path objects, and a graphical
                 user interface for allowing a user to manage and monitor routes and paths. (Robinson,
                 Abstract).
                           Mandal and Robinson, however, alone or in combination, for at least the reasons
               · described in Applicants' response of December 22, 2006 to the Office Action dated
                 September 26, 2006, as well as in Applicants' response of May 2. 2007 to the Office
                 Action dated February 8, 2007, fail to teach or suggest at least the features of
                 monitoring the rate of change of usage of resources at one or more nodes and reporting
                 to a centralized management station of the network when the rate of change of the
                · usage.of the resources of one of the nodes exceeds a threshold.
                            In the present Office Action, the Examiner asserts that "Mandal describes a
                 policy in which a network management system should allow no more than 30% (i.e., a
                 threshold) of total bandwidth for video traffic transmission which depends on time. On
                 col. 7, lines 29-67 Mandal describes the implementation of policies to control the flow of
                 packets (i.e., traffic) with respect to time across the network. Therefore in order to
                 implement such policy it has to monitor at periodic times (col. 6, lines 1-27} the rate of
                 change of a parameter against a certain threshold." (Office Action. Pg. 7). Applicants
                 respectfully disagree.
                            Applicants respectfully maintain that Mand al does not teach a rate of change of
                 usage of a resource. Rather, Manda! teaches a policy in which a                               ~        of a resource is
                 compared against a threshold. As taught in Manda!, the resource that is monitored is
                 the percentage of available bandwidth that is used for video traffic. Mandal does not
                 teach a policy in which a rate of change of the resource {percentage of video traffic) is
                 compared to a threshold; rather, Manda! teaches a policy in which the current value of

                 591156-1

PAGE 13116 *RCVD AT 9/1712007 5:00:59 PM ~astern Da~ight Time]' SVR:USPTO-EFXRF·314' ONIS:2738300' CSID:+17325309808' DURATION (mm-ss):04•50
                     Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 11 of 13

      Sep-17-2007 05:02pm         From-Moser, Pattsrscn &Sheridan, LLP - NJ               +17325309808                T-699     P.014/016     F-878


                 Serial No. 09/813.415
                 Page 14 of 16


                 the resource (percentage of video traffic) is compared to a threshold. As such, a value
                 of the usage of a resource, as taught in Mandal, is not a rate of change of usage of a
                 resource, as claimed in Applicants' claim 10.
                            Applicants note that differences between Mandal and Applicants' claim 7 may be
                 better understood with respect to an example. As taught in Mandal, the current value of
                 the percentage of video traffic is measured and compared to a threshold. For example,
                 assume that a current value of the percentage of video traffic is measured to be 25%,
                 and that this measured value is compared to a threshold (e.g., 30%). This measurement
                 of a value of the current percentage of video traffic simply does not teach or suggest a
                 rate at which the percentage of video traffic changes. For example, assume that over
                 the last 10 seconds, the percentage of video traffic has increased from 10% to 40%.
                 This example corresponds to a rate of change of the usage of the resource (e.g., in this
                 example, the percentage of video traffic} of 4% per seconq. Thus, from this example, it
                 is clear that moi:iitoring a value of usage of a resource. as taught in Mandal, does not
                 teach or suggest monitoring a rate of change of usage of a resource, as claimed in
                 Applicants' claim 7.
                            In other words, as taught in Manda!, an instantaneous value of the usage of a
                 resource is measured. An instantaneous value of the usage of a resource, as taught in
                 Manda!, is simply not a rate of change of the usage of a resource, as claimed in
                 Applicants' claim 7. A rate of change is clearly measured using a time inteival, or some
                 other Interval by which rate of change may be measured. There is no time interval in
                 Mandal. Mandal is devoid of any teaching or suggestion of monitoring any rate of
                 change. As such, since Manda! fails to teach or suggest a rate of change, Mandal must
                 also fail to teach or suggest a rate of change of usage of a resource, as claimed in
                 Applicants' claim 7.
                           Thus, since Mandal and Robinson each fail to teach or suggest a rate of change
                 of the usage of resources, any permissible combination of Manda! and Robinson must
                 also fail to teach or suggest a rate of change of the usage of resources. Thus, Manda!
                 and Robinson, alone or in combination, fail to teach or suggest Applicants' claim 7. as a
                 whole.



                 591156-1

PAGE 14116 *RCVD AT 911712007 5:00:59 PM ~astern Daylight rimeJ I SVR:USPTO-EFXRF,3/4 ~ DNIS:2738300 *CSID:+17325309808 *DURATION (mm-ss):04-50
                     Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 12 of 13

       Sep-17-2007 05:03pm         From-Moser, Patterson &Sheridan, LLP - NJ              +17325309808               T-699     P.015/016       F-878
                                                                                                     RECEIVED
                                                                                               CENTRAL FAX CENTER
                 Serial No. 09/813,415
                 Page 15 of 16                                                                       SEP 17 2007

                           Therefore, independent claim 7 is patentable over Manda! and Robinson and.
                 thus, fully satisfies the requirements of 35 U.S.C. §103 and is patentable thereunder.
                 Similarly, independent claim 8 recites features similar to the features of claim 7.
                 Namely, independent claim 8 also includes the feature of a rate of change of the usage
                 of resources. As such, for at least the same reasons discussed herein with respect to
                 claim 7, independent claim 8 also is patentable over Mandal and Robinson and, thus,
                 fully satisfies the requirements of 35 U.S.C. §103 and is patentable thereunder.
                           Claims 11, 12 and 14 depend directly from independent claim 8 and recite
                 additional limitations therefor. Therefore, dependent claims 11, 12 and 1 also are not
                 obvious Manda! and Robinson, and, thus, fully satisfy the requirements of 35 U.S.C.
                 §103 and is patentable thereunder.
                           Accordingly, Applicants respectfully request that the rejection be withdrawn.


                                                           SECONDARY REFERENCES
                           The secondary references made of record are noted. However, it is believed that
                 the secondary references are no more pertinent to Applicants' disclosure than the
                 primary references cited in the Office Action. Therefore, Applicants believe that a
                 detailed discussion of the secondary references is not necessary for a full and complete
                 response to this Office Action.




                 591156-1

PAGE 15116 •RCVD AT 911712007 5:00:59 PM ~astern Da~ight rimeJ •SVR:USPTO·EFXRF,3/4 •DNIS:2738300 •CSID:+17325309808 •DURATION (mm-ss):04-50
                     Case 6:20-cv-00474-ADA Document 85-16 Filed 03/17/21 Page 13 of 13

      Sep-17-2007 05:03pm         From-Moser, Patterson &Sheridan, LLP - NJ              +17325309808                T-699     P.016/016     F-878
                                                                                                             RECElVl;D
                                                                                                       CENTRAL F/dC CENTER
                 Serial No. 09/813,415
                 Page 16 of 16                                                                               SEP 17 2007


                                                                      CONCLUSION
                          Thus, Applicants submit that all of the claims presently in the application are non-
                 obvious and are patentable under the provisions of 35 U.S.C. §103. Accordingly, both
                 reconsideration of this application and its swift passage to issue are earnestly solicited.
                           If, however, the Examiner believes that there are any unresolved issues requiring
                adverse final action in any of the claims now pending in the application, it ls requested
                 that the Examiner telephone Michael Bentley or Eamon J. Wall at {732) 530-9404 so
                that appropriate arrangements can be made for resolving such issues as expeditiously
                as possible.



                                                                            Respectfully submitted,




                Dated:        ·?/2/47                                       Eamon J. Wall
                                                                            Registration No. 39,414
                                                                            Attorney for Applicant



                PATTERSON & SHERIDAN, LLP
                595 Shrewsbury Avenue, Suite 100
                Shrewsbury, New Jersey 07702
                Telephone: 732-530-9404
                Facsimile: 732-530-9808




                591156-1

PAGE 16/16 aRCVD AT 9/17/2007 5:00:59 PM ~astern Da~ight Time] 1 SVR:USPTO•EFXRF-314' DNIS:2738300 aCSID:+17325309808 i DURATION {mm-ss):04,50
